Citation Nr: 0631966	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-37 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
complete renal failure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

The Board notes that the veteran has not submitted 
substantive appeals with respect to the denial of his claim 
for service connection for plantar warts, or with respect to 
the denial of his claim for service connection for depression 
induced by alcohol abuse.  Accordingly, those claims are not 
currently in appellate status before the Board.


FINDING OF FACT

The veteran's development of renal failure was not the result 
of carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part, nor was 
renal failure the result of an event that was not reasonably 
foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for complete renal failure, claimed to be 
caused by improper VA medical treatment, are not met.  38 
U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006). 

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the United States Court of 
Appeals for Veteran's Claims (the Court) has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the claim.  
(i.e., the initial-disability-rating and effective-date 
elements of a service-connection claim).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  While he has not been 
provided notice of the type of evidence necessary to 
establish a disability rating or an effective date, the Board 
finds that there is no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
appellant has been prejudiced thereby).  As explained below, 
the Board has determined that compensation under 38 U.S.C.A. 
§ 1151 is not warranted.  Consequently, no disability rating 
or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran in not notifying 
him of the evidence pertinent to disability ratings or 
effective dates.

Prior to the denial of his claim, the RO provided the veteran 
the required notice by means of a letter dated in October 
2002.  The letter specifically informed him of the type of 
evidence needed to support the claim, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
The veteran was requested to submit additional evidence to 
support his claim and provided authorization and consent 
forms so that any private medical evidence could be obtained.  
Hence he was on notice to provide any pertinent evidence in 
his possession to VA.  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  
  
The Board notes that the veteran's VA treatment records and 
private medical records have been obtained.  The veteran has 
also been provided a VA examination, and a VA medical opinion 
have been obtained.  Additionally, the veteran has provided 
testimony before a hearing officer and has provided testimony 
before the undersigned Veterans Law Judge.  The veteran has 
been accorded ample opportunity to present evidence and 
argument in support of the appeal and he has done so.  
Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such outstanding 
evidence.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claim.

Law and Regulations:

The veteran filed his claim for compensation under the 
provisions of 38 U.S.C.A. § 1151 in July 2002.  Because the 
claim was filed after October 1, 1997, the version of 38 
U.S.C.A. § 1151 in effect prior to October 1, 1997 (requiring 
only that additional disability be "the result of" VA 
hospital care, medical or surgical treatment, or examination) 
is not applicable.  The version of 38 U.S.C.A. § 1151 that 
became effective October 1, 1997 is the applicable statute in 
this case.  The new law requires that the claimed additional 
disability be "caused by" VA hospital care, medical or 
surgical treatment, or examination, and further adds a 
"proximate cause" requirement that the additional disability 
be caused by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
in furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability be an event which 
was not reasonably foreseeable.  

Effective October 1, 1997, 38 U.S.C.A. § 1151 provides in 
relevant part as follows:

(a)	Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and (1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of this 
title, and the proximate cause of the disability or death was 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable; or (2) the disability or death was 
proximately caused (A) by the provision of training and 
rehabilitation service by the Secretary as part of an 
approved rehabilitation program under chapter 31 of this 
title, or (B) by participation in a program under section 
1718 of this title.  38 U.S.C.A. § 1151

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).



History and Analysis:

The veteran asserted at his March 2004 RO hearing and at his 
January 2006 Board hearing that his renal failure was caused 
by VA medical treatment.  He asserted that he did not have 
renal failure prior to going into the VA hospital.  The 
veteran reported that he had had surgery on his foot and 
because of his diabetes the wound had not healed and it had 
become infected.  The veteran testified that the VA medical 
staff gave him antibiotics to treat the infection and the 
antibiotics caused his kidney failure.  The veteran maintains 
that since his renal failure was caused by VA treatment, he 
should be granted VA compensation benefits for his renal 
disability.  

A review of the medical evidence, including an April 2004 VA 
examination report, and a June 2004 VA medical opinion, 
supports the veteran's claim that he experienced an increase 
in renal disability as a result of the antibiotics 
administered to him at the VA facility.

However, the veteran still fails to meet all the criteria for 
the award of 38 U.S.C.A. § 1151 compensation benefits.  Not 
only must the increase in disability be caused by VA 
treatment, but the additional disability must also either not 
be reasonably foreseeable, or there must also be fault on the 
part of the VA treatment.  Fault includes things such as 
carelessness, negligence, lack of proper skill, or error in 
judgment.  38 U.S.C.A. § 1151(a)(1).

None of the medical evidence of record, including the VA 
treatment records, private medical records, the April 2004 VA 
examination report, or the June 2004 VA medical opinion, 
indicates that there was any fault on the part of VA in its 
medical treatment of the veteran.  

The veteran's medical records were reviewed by a VA 
nephrologist in June 2004.  He noted that full consideration 
of the veteran's renal status was made prior to and during 
the course of therapy with the full realization that there 
was the possibility of renal damage in the use of the 
medications.  The VA nephrologist further noted that 
appropriate measures were taken as soon as the complications 
were noted and the antibiotics were stopped.  He also stated 
that the medications were the antibiotics of choice in light 
of the veteran's infection.  It was his opinion that the 
trial of those antibiotics was totally appropriate even in 
face of the fact that known side effects do exist with renal 
problems.  The VA nephrologist stated that there was no 
evidence of negligence or error during the course of the 
veteran's therapy.

Accordingly, the probative medical evidence reveals that 
there was no carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
in furnishing VA medical care.  Additionally, there is no 
evidence indicating that the additional renal disability 
experienced by the veteran was an event which was not 
reasonably foreseeable.  As noted above, the June 2004 VA 
nephrologist specifically stated that the additional renal 
failure was a foreseeable consequence of the antibiotic 
treatment.  The Board concludes that the preponderance of the 
evidence is against the veteran's claim and that the criteria 
for entitlement to compensation under 38 U.S.C.A. § 1151 for 
complete renal failure are not met.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
complete renal failure is denied.



____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


